Name: Commission Regulation (EC) No 1626/2003 of 17 September 2003 on the issue of import licences for rice originating in the least developed countries
 Type: Regulation
 Subject Matter: economic conditions;  plant product;  international trade;  tariff policy
 Date Published: nan

 Avis juridique important|32003R1626Commission Regulation (EC) No 1626/2003 of 17 September 2003 on the issue of import licences for rice originating in the least developed countries Official Journal L 232 , 18/09/2003 P. 0011 - 0011Commission Regulation (EC) No 1626/2003of 17 September 2003on the issue of import licences for rice originating in the least developed countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2501/2001 of 10 December 2001 applying a scheme of generalised tariff preferences for the period from 1 January 2002 to 31 December 2004(1), as amended by Regulation (EC) No 814/2003(2),Having regard to Commission Regulation (EC) No 1401/2002 of 31 July 2002 laying down detailed rules for the opening and administration of the tariff quotas for rice, originating in the least developed countries, for the marketing years 2002/2003 to 2008/2009(3), and in particular Article 5(2) thereof,Whereas:(1) Regulation (EC) No 1401/2002 opened a tariff quota for a quantity of 3329 tonnes of husked rice equivalent for the 2003/2004 marketing year.(2) The quantities in respect of which applications have been submitted exceed the quantities available. It is therefore necessary to set a reduction percentage applicable to the quantities applied for,HAS ADOPTED THIS REGULATION:Article 1For applications for import licences for rice originating in the least developed countries referred to in Article 9 of Regulation (EC) No 2501/2001, submitted during the first five working days of September 2003 pursuant to Regulation (EC) No 1401/2002 and notified to the Commission, licences shall be issued for the quantities given in the applications submitted multiplied by a reduction percentage of 93,8878 %.Article 2This Regulation shall enter into force on 18 September 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 September 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 346, 31.12.2001, p. 1.(2) OJ L 116, 13.5.2003, p. 1.(3) OJ L 203, 1.8.2003, p. 42.